Citation Nr: 0302906	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  02-08 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a May 28, 1959, rating decision that did not grant 
service connection for a psychiatric disability was clearly 
and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran served on active duty from February 1952 to 
February 1954.

2.  The veteran's service medical records are negative for a 
diagnosis of psychiatric disorder.  

3.  The veteran was first hospitalized for a psychiatric 
disorder in January 1958.

4.  A claim for VA benefits was filed on behalf of the 
veteran in August 1958.

5.  The veteran was granted entitlement to nonservice-
connected disability pension benefits by way of a rating 
decision dated May 28, 1959.

6.  Notice of the rating decision was provided in June 1959.  
The veteran did not perfect an appeal of the decision.

7.  The veteran has not successfully alleged that either the 
correct facts as they were known at the time of the May 28, 
1959 RO decision were not before the adjudicator, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.


CONCLUSION OF LAW

The May 28, 1959, rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from February 1952 to 
February 1954.  His DD 214 reflects that he was separated and 
assigned to the U. S. Marine Corps Ready Reserve until 
fulfillment of his military obligation in 1960.  This 
transfer was to an inactive status as reflected by the DD 214 
and a confirmation from the Commandant of the Marine Corps 
received in April 1954.

The veteran submitted an application for dental treatment in 
April 1955.  The application was denied because the veteran 
did not apply for treatment within one year of his release 
from active duty in February 1954.

The claims folder shows that a VA Form VB 8-526, Veteran's 
Application for Compensation or Pension, was received at the 
RO on August 20, 1958.  The application was forwarded by a 
state veterans service officer and the claims form was signed 
a physician at the St. Louis State Hospital.  The claim 
indicated it was for mental illness.  Further, it was noted 
that the veteran was treated for the condition at the St. 
Louis State Hospital beginning in June 1958 and that staff 
personnel at Bliss Hospital were aware of the veteran's 
condition as of January 1958.  A block on the form was 
checked "no" to indicate that the veteran was not totally 
disabled but then a date of February 25, 1958, was included 
in the block that asked for a date when the veteran did 
become totally disabled.  The form indicated that the veteran 
had been a VA employee up until November 1957.  The form was 
signed by the superintendent of St. Louis Hospital.

Of record is an inquiry from the VA hospital, Jefferson 
Barracks, to the RO in August 1958.  The RO responded by 
providing pertinent service information from the claims 
folder.  The RO also noted that the veteran had a claim 
pending at the time.  

The RO wrote to the St. Louis Hospital in August 1958 seeking 
information as to the veteran's medical condition.  The 
hospital responded in September 1958.  The response was in 
the form of an interim summary that reported that the veteran 
was admitted for treatment in June 1958.  The report noted 
that the veteran was transferred from Bliss Hospital.  The 
diagnosis was listed as schizophrenic reaction, catatonic 
type.  The veteran was also noted as incompetent.

Associated with the claims folder is a request for employment 
information to the Jefferson Barracks Hospital dated in 
September 1958.  The request was made from the RO in 
conjunction with the veteran's claim for disability benefits.  
Information on the request form provided by an individual 
from the hospital's employee section indicated that the 
veteran was employed from October 1954 to January 1958.  His 
resignation was accepted while an investigation was being 
conducted and charges being prepared for his having been 
involved in a fight with another employee.  

The RO wrote to the veteran's mother in September and October 
1958, respectively, requesting that she provide authorization 
for the RO to obtain medical records relating to the 
veteran's treatment.

The RO also wrote to the Malcolm Bliss Hospital in October 
and December 1958, respectively, requesting medical records 
pertaining to the veteran's treatment at that facility.

A reply from the Hospital Division, City of St. Louis 
Department of Public Welfare, on behalf of Malcolm Bliss 
Hospital, was received in December 1958.  The reply noted 
that the veteran was admitted in January 1958 in an acute 
catatonic state.  The veteran's mother had reported that the 
veteran had been withdrawn from his friends over several 
weeks and finally had taken to bed.  Prior to his admission, 
the veteran had resigned his job.  The report noted that the 
veteran's behavior varied upon admission from moment to 
moment.  He would be completely negativistic and non-
responding and then he would respond in normal ways.  He said 
that he had hallucinations.  Two days after his admission the 
veteran was noted to behave normally.  He said that he did 
not believe he had been sick and that his mother had been 
over solicitous and the bad behavior he exhibited was because 
he was mad for being locked up.  He was discharged in 
February 1958 with his condition noted as improved.  The 
final diagnoses were acute brain syndrome and alcohol 
intoxication.

An updated report was requested from St. Louis Hospital and 
received in December 1958.  The report stated that the 
veteran continued to improve slightly at the time he was 
given permission to visit his mother at her home.  He failed 
to return from the visit and was discharged against medical 
advice.  His diagnosis at that time was schizophrenic 
reaction, catatonic type, and competent.

The veteran's service medical records (SMRs) were received in 
January 1959.  They included a copy of his entrance physical 
examination and a clinical treatment entry dated in June 
1952.  The separation physical examination was not of record; 
however, a Medical History, NAVMED Form H-8, prepared as part 
of his February 1954 separation examination, was included.  
The form noted that the veteran was examined on February 15, 
1954, and found physically qualified for release to inactive 
duty.  No treatment or hospitalization was needed.  A section 
titled "physical defects noted" contained an entry " 
psychiatric NSA (no significant abnormalities)."

The veteran was afforded a VA psychiatric examination in May 
1959.  The examination occurred at the home of the veteran's 
mother.  The examiner noted that neither the veteran nor his 
mother was able to give any reliable or coherent background 
history.  The examiner's diagnosis was schizophrenic 
reaction, catatonic type, chronic, in partial remission.  The 
examiner did not relate the diagnosis to any incident of 
service.

In a rating decision dated May 28, 1959, the RO granted 
entitlement to nonservice-connected pension benefits, 
effective from August 1958.  The rating decision did not 
address the question of service connection for the veteran's 
psychiatric disorder.  Notice of the rating action was 
provided in June 1959.  The veteran did not appeal the rating 
decision.

The veteran submitted a claim for entitlement to service 
connection for a stomach disorder in December 1994.  
Development of that issue resulted in additional SMRs being 
obtained in February 1995.  These records noted treatment for 
tonsillitis in February 1952.  There were no other clinical 
entries indicating treatment for any type of complaint.  A 
copy of the veteran's February 1954 separation physical 
examination was included.  The examination report contained a 
notation that the veteran had frequent visits regarding 
functional gastro-intestinal (GI) symptoms associated with 
recurrent anxiety state.  The examination report, as 
indicated on the NAVMED 8-H cited above, also reported the 
veteran to be qualified for release to inactive duty, to 
perform active duty at sea and on foreign service, or in the 
field as appropriate. 

The veteran submitted a statement in May 1998 that alleged 
CUE in prior rating actions.  The statement was less than 
clear in its argument but the veteran stated that his DD 214 
was not considered in the May 1959 rating decision and that 
consideration was not made of his military service obligation 
that ran until 1960.  He asked why a service-connected 
pension was not considered in the original rating.  He 
included a copy of the May 1959 rating decision as an 
attachment.

In April 2001, the veteran submitted a claim alleging CUE in 
the May 1959 rating decision.  He said he was hospitalized 
for a psychiatric condition in service on two occasions.  

The veteran testified at a hearing at the RO in September 
2002.  The veteran stated that he was not claiming service 
connection for an acquired psychiatric disorder on a direct 
basis.  He said that he was alleging CUE in the May 1959 
rating decision because VA did not even consider him for 
entitlement to service connection.  The veteran said that 
there were incidents in service where he suffered from 
anxiety problems that manifested themselves as GI problems.  
When he was asked if he continued to have problems after 
service he noted that he had a breakdown in 1958.  

The veteran submitted additional written argument at the 
hearing.  The veteran said that VA did not consider 
"allotted time for post separation."  He said that this was 
a six-year period.  He referred to his DD 214 and his 
remaining obligated service in the inactive reserve.  He 
argued that the RO was aware of his military status and that 
VA failed to consider his DD 214 when the May 1959 decision 
was made.  He further argued that his separation examination 
was not considered at the time of the May 1959 decision.

II.  CUE

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2002).  To establish a valid CUE claim, a 
veteran must show that either the correct facts, as they were 
known at the time, were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310 (1992).  However, the veteran must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40 (1993).  (emphasis added).  If the error alleged is 
not the type of error that, if true, would be CUE on its 
face, if the veteran is only asserting disagreement with how 
the RO evaluated the facts before it, or if the veteran has 
not expressed with specificity how the application of cited 
laws and regulations would dictate a "manifestly different" 
result, the claim must be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 
92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

In this case the veteran is arguing that he was in some sort 
of military status at the time he was hospitalized in 1958 
that had a bearing on his entitlement to service connection.  
He is incorrect in his assertion as to what his status in the 
inactive reserve meant at the time of his hospitalization in 
1958.  The veteran's DD 214 clearly shows that he was 
separated from active service in the Marine Corps and 
released to the inactive reserve to complete his obligated 
military service in 1960. There is no evidence of record at 
any time to show that the veteran was anything but in the 
inactive reserves at the time of the May 1959 rating 
decision.  The veteran's status as a member of the inactive 
reserve meant that he had no military requirements unless 
activated.  This period extended until February 1960, the 
time his military obligation would be fulfilled.  The veteran 
performed no qualifying service after his release from active 
duty in February 1954.  

The veteran's DD 214 was clearly considered by the RO in the 
rating decision.  Further, the veteran's service was verified 
with the Marine Corps because of a typographical error on the 
DD 214 that reflected an incorrect period of service.  There 
was no information regarding the veteran's period of service 
or type of discharge that was unknown at the time of the May 
1959 rating decision.

The veteran's SMRs were incomplete, although subsequent 
receipt of the actual separation physical examination made no 
substantive difference, at the time of the May 1959 rating 
decision; however, the summation of the February 1954 
separation examination was of record.  That summation made 
reference to a psychiatric finding and determined that there 
was no significant abnormality.

There was no report in any of the medical summaries that the 
veteran had an ongoing history of psychiatric complaints or 
treatment since service.  There was no mention of the 
veteran's military service in those reports.  Further the 
report from the City of St. Louis hospital division noted 
that the veteran's mother related that the symptoms had 
existed for a period of weeks prior to the veteran's 
hospitalization in January 1958.

The veteran was afforded a VA psychiatric examination at his 
mother's home in May 1959.  At no time was the issue raised 
that the veteran had had a continuity of symptoms since his 
discharge from service.  Moreover, the VA examiner did not 
relate the veteran's psychiatric diagnosis to any incident of 
service. 

Further, the veteran has argued that the May 1959 rating 
decision failed to consider him for direct service connection 
for a psychiatric disorder.  He bases this argument on the 
contents of the rating decision.  However, there is nothing 
about the claim filed on behalf of the veteran or the 
evidence of record to suggest that the veteran has a 
psychosis attributable to military service.  The evidence 
simply did not imply a claim of service connection for the 
diagnosed catatonic-type schizophrenia and the rating 
decision was consequently limited to discussing the basis for 
the grant of the nonservice-connected pension.  The Board 
notes that it was "not until 1990 that RO's were required to 
summarize the evidence they had considered in their decision 
and to include the reasons for their denial of a claim."  
Baldwin v. West, 13 Vet. App. 1, 5 (1999) (citations 
omitted); see Baldwin v. Principi, 15 Vet. App. 302 (2001) 
(order from the Court granting appellant's motion for panel 
reconsideration and incorporating the opinion from September 
1999).  The Court also stated in Baldwin that there is a 
presumption of regularity, which holds that government 
officials are presumed to have properly discharged their 
official duties.  Baldwin, 13 Vet. App. at 6.  Clear evidence 
to the contrary is required to rebut this presumption.  Id.

In light of the evidence of record and the RO's actions, 
there simply is no indication of a kind of error, of fact or 
of law, that compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. West, 6 Vet. 
App. at 43-44.  The evidence of record at the time of the 
rating decision in May 1959 did not demonstrate that the 
veteran suffered disease or injury in service that was 
related to the schizophrenic reaction that was diagnosed in 
1958, some four years after service.  The veteran's arguments 
relative to the claim of CUE amount to nothing more than a 
disagreement with whether the claim should have been 
adjudicated by the RO.  Having determined that there was no 
contention of a relationship between then-diagnosed 
schizophrenic reaction and military service, either 
explicitly as might have been contended by way of a formal 
claim, or indirectly as might have been implied by the 
evidence of record, the veteran's claim of CUE must be 
denied.  He has not made a valid claim.

In so deciding this case, the Board has considered the 
Veteran's Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000) for 
possible application.  Claims for CUE must be decided based 
on the evidence of record as they are based on a request for 
a revision of a previous decision.  As such, the Court has 
held that the duties to assist and notify under the VCAA are 
not applicable to CUE claims.  Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001). 


ORDER

The veteran's claim that the rating decision entered in May 
1959 was clearly and unmistakably erroneous in failing to 
grant service connection for an acquired psychiatric disorder 
is legally insufficient; the appeal is therefore denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

